Exhibit 10.33

RADIAN VOLUNTARY DEFERRED

COMPENSATION PLAN FOR DIRECTORS

Amended and Restated Effective January 1, 2008

Adopted by the Board of Directors on December 27, 2007

ARTICLE I - Definitions

“Account” shall mean a bookkeeping record of the accumulated contributions
determined for each Participant, including any earnings credited to or debited
from such contributions. Each Participant’s Account shall be fully vested and
nonforfeitable at all times.

“Benefit Commencement Date” means the date irrevocably elected by the
Participant pursuant to Section 2.04. Instead of electing a specific
distribution date, the Participant may, instead, elect to commence distribution
of his benefits under the Plan upon separation from service as a member of the
Board.

“Board” means the Board of Directors of Radian Group Inc.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means Radian Group Inc., a Delaware corporation, and its corporate
successors and assigns, and any Subsidiary which is authorized by the Board to
adopt this Plan by action of its board of directors or other governing body.

“Committee” means the Compensation and Human Resources Committee of the Board.

“Compensation” means the annual fee, meeting fees, any chairmanship fees and any
other cash compensation payable to Participants during the Plan Year for their
services as a member of the Board.

“Contingent Deferred Obligation” means the total amount of the Company’s
contingent liability for payment of deferred benefits under the Plan.

“Deferred Compensation” means the amount of Compensation that a Participant has
irrevocably elected to defer under the terms of this Plan.

“Director” means a director of the Company who is not an employee of the Company
or any of its Subsidiaries.

“Disabled” or “Disability” means a physical or mental condition of a Participant
resulting from bodily injury, disease, or mental disorder which renders such
Participant incapable of continuing any gainful occupation and which condition
constitutes total disability under the federal Social Security Act then in
effect. A determination of Disability shall be made in accordance with the
requirements of section 409A of the Code.

 



--------------------------------------------------------------------------------

“Participant” means a Director who elects to participate in the Plan, and
further differentiated as follows:

(i) “Active Participant”: A Participant who is a Director at the time in
question.

(ii) “Inactive Participant”: A Participant who is not a Director at the time in
question (including as a result of the Participant’s death or Disability).

“Plan” means this Voluntary Deferred Compensation Plan as it may be amended from
time to time.

“Plan Year” means the calendar year during which a Participant’s Compensation is
earned.

“Subsidiary” means a company of which the Company owns, directly or indirectly,
at least a majority of the shares having voting power in the election of
directors or other governing body.

ARTICLE II - Designation of Participants and Payment of Account

Section 2.01. Each individual who is eligible to participate in the Plan shall
complete such forms and provide such data as are reasonably required by the
Committee as a precondition to Plan participation.

Section 2.02. Each Participant must fully complete the deferral election form
provided by the Company, irrevocably electing to reduce his or her Compensation
by an amount equal to between 10% and 100% in increments of 5% only. By making
such election, the Participant shall for all purposes be deemed conclusively to
have consented to the provisions of the Plan and to all subsequent amendments
thereto. Such forms must be filed prior to January 1 of the Plan Year for which
the election is to be effective, or at such earlier time as may be set by the
Committee in its sole discretion.

Notwithstanding the foregoing, if an individual first becomes a Director in the
middle of a Plan Year, the Director may elect to defer a percentage of his or
her Compensation for such Plan Year so long as the Director files the deferral
election form provided by the Company, irrevocably electing to reduce his or her
Compensation by an amount equal to between 10% and 100% in increments of 5%
only, on or before the date that is 30 days after the date on which the
individual first becomes a Director. The deferral election shall apply only to
Compensation earned with respect to services performed after the date on which
the Director files his or her deferral election form.

A separate deferral election must be filed for each Plan Year.

Section 2.03. A Participant may elect to receive his or her Account balance in a
single sum payment or annual installment payments over a term of ten years.
Subject to Section 2.06, the form in which the Participant irrevocably elects to
receive payment of his or her Account balance shall be elected on the
Participant’s deferral election form as described in Section 2.02 above.

Section 2.04. A Participant may elect to receive, or begin receiving, payments
in January of any year which is at least two years following the Plan Year for
which such election is made. Subject

 

2



--------------------------------------------------------------------------------

to Section 2.06, the date on which the Participant irrevocably elects to
receive, or commence receiving, payment of his or her Account balance shall be
elected on the Participant’s deferral election form (as described in
Section 2.02 above) as the Benefit Commencement Date. However, if the
Participant designates a specified date as the Benefit Commencement Date and the
Participant’s service with the Board terminates before that specified date, the
Benefit Commencement Date shall be the first to occur of (i) the specified date
or (ii) the date described in Section 4.01 or 5.06 (as applicable) following the
Participant’s death, Disability or separation from service as a member of the
Board, except as otherwise provided in Section 2.06.

Section 2.05. For amounts deferred in 2004 or earlier, a Participant shall have
the option of postponing an elected Benefit Commencement Date by making an
irrevocable election to roll over such election prior to the year in which such
benefit is payable. Such re-deferral shall be for at least two years from the
year of the original Benefit Commencement Date. A Participant shall make such
election on a form designated by the Committee.

(For the avoidance of doubt, an amount deferred in 2004 or earlier and any
earnings thereon shall always be deemed to be “an amount deferred in 2004 or
earlier” for the purposes of this section regardless of how many times or when
such amount was re-deferred as long as such amount was re-deferred in accordance
with the terms of the Plan in existence on October 3, 2004.) All Plan provisions
with respect to amounts deferred in 2004 or earlier shall be administered in
accordance with the “grandfather” provisions of section 409A of the Code, so
that all re-deferrals and payments of amounts deferred in 2004 or earlier shall
be consistent with the terms of the Plan in existence on October 3, 2004,
notwithstanding anything in this Plan to the contrary.

Section 2.06. For amounts deferred after 2004, a Participant shall have the
option of postponing an elected Benefit Commencement Date by making an
irrevocable election to defer payment at least 12 full months before
distributions under the Plan related to that Benefit Commencement Date are
scheduled to commence. The re-deferral shall be for at least five years from the
year of the original Benefit Commencement Date. The re-deferral election shall
not take effect until 12 months after the date on which the re-deferral election
is made. A Participant shall make the election on a form designated by the
Committee.

Re-deferral elections made before January 1, 2009 with respect to amounts
deferred after 2004 shall be made in accordance with the transition rules for
payment elections under section 409A of the Code. Under the transition rules, a
payment election made in 2008 cannot affect amounts that are otherwise payable
in 2008 and cannot accelerate into 2008 any amounts that would otherwise be
payable after December 31, 2008.

For re-deferral elections made after December 31, 2008 with respect to amounts
deferred after 2004, the Participant’s new Benefit Commencement Date (as
designated in his or her re-deferral election) shall not be accelerated if the
Participant separates from service as a member of the Board, other than on
account of Disability or death or as otherwise permitted by section 409A.

ARTICLE III - Contingent Future Payments, Earnings, Investments and Forfeitures

Section 3.01. The Committee shall cause an Account to be kept in the name of
each Participant, which shall reflect the value of the Contingent Deferred
Obligation payable to such Participant or

 

3



--------------------------------------------------------------------------------

beneficiary under the Plan. Each Account shall be maintained for bookkeeping
purposes only. Neither the Plan nor any of the Accounts established under the
Plan shall hold any actual funds or assets.

Section 3.02. As soon as practicable after each year, each Active Participant’s
Account shall be credited with earnings and debited with losses in accordance
with the rate of return option elected by the Participant. The rate of return
options available under the Plan are:

(a) For investment elections in effect prior to January 1, 2008, an annual rate
of return equal to 200 basis points in excess of the average yield on 30-year
U.S. Treasuries in effect on the last business day of each month of the year.

(b) For investment elections in effect prior to January 1, 2008, an annual rate
of return equal to the change in the market value of the Company’s Common Stock
(positive or negative) for the year.

(c) The return on a hypothetical investment in one or more investment funds
designated by the Committee, which constitute a “predetermined actual
investment” as described in the regulations issued under section 409A of the
Code.

Under alternative (c), beginning January 1, 2008, each Active Participant may
select one investment fund from those designated by the Committee for purposes
of measuring investment return for the investment of the Participant’s Deferred
Compensation for each Plan Year. The Participant may select different investment
funds for different Plan Years’ Deferred Compensation, but only one investment
fund for each Plan Year’s Deferred Compensation. The investment funds shall be
used only for purposes of measuring the return on the Participant’s Account, and
no Participant shall have any interest in any actual investment fund. The
Company shall calculate the return on the hypothetical investments in investment
funds on a quarterly or more frequent basis.

The Committee shall establish procedures by which Active Participants can change
their investment elections among the available investment alternatives, with
such changes to be effective as of the first day of the calendar quarter
following the date of the election, except as otherwise determined by the
Committee. Any changes with respect to the Common Stock investment return shall
be subject to applicable securities laws and Company policies.

Effective January 1, 2008, for elections made in December 2007 and thereafter,
no Participant may make a new election (including a re-deferral election) to
designate an investment return based on alternative (a) or (b). Elections in
effect prior to January 1, 2008 with respect to alternative (a) or (b) shall
remain in effect according to their terms, unless the Active Participant elects
to designate an investment fund for measuring investment return as described in
alternative (c) above.

Section 3.03 For Participants who are Inactive Participants as of January 1,
2008, as soon as practicable after each year, each Inactive Participant’s
Account shall be credited with earnings based upon the average yield on 5-year
U.S. Treasuries on the last business day of each month of such year plus 100
basis points.

 

4



--------------------------------------------------------------------------------

For Participants who become Inactive Participants on or after January 1, 2008,
each Inactive Participant’s Account shall be credited with earnings or losses
each year based upon the return of a hypothetical bond fund designated by the
Committee.

A Participant who ceases being a Director shall have the rate of return that he
or she selected in accordance with Section 3.02 applied to his or her Deferred
Compensation until the date on which the Participant terminates status as a
Director. The rate of return for Inactive Participants provided under this
Section 3.03 shall be applied to his or her Deferred Compensation from the date
on which the Participant terminates status as a Director until such Deferred
Compensation is distributed.

Section 3.04. Each Participant’s Account shall be credited with the amount of
Deferred Compensation for a Plan Year as of the date such Deferred Compensation
would have been paid to the Participant had it not been deferred in accordance
with this Plan. All earnings or losses thereon shall be prorated accordingly.

Section 3.05. If a Participant receives a distribution from his or her Account,
the Company shall credit earnings or losses on the Participant’s Account for the
portion of the year preceding the distribution date.

Section 3.06. Title to and beneficial ownership of any assets, whether cash or
investments, which the Company may set aside or earmark to meet its Contingent
Deferred Obligation hereunder, shall at all times remain in the Company. All
Plan Participants and beneficiaries are general unsecured creditors of the
Company with respect to the benefits due hereunder and the Plan constitutes an
agreement by the Company to make benefit payments in the future. It is the
intention of the Company that the Plan be considered unfunded for tax purposes.

Section 3.07. In order to meet its Contingent Deferred Obligations hereunder,
funds may be set aside or earmarked by the Company. These funds may be kept in
cash, or invested and reinvested, at the discretion of the Committee. The
Company may, but is not required to, establish a grantor trust which may be used
to hold assets of the Company which are maintained as reserves against the
Company’s unfunded, unsecured obligations hereunder. Such reserves shall at all
times be subject to the claims of the Company’s creditors. To the extent such
trust or other vehicle is established, and assets contributed, for the purpose
of fulfilling the Company’s obligation hereunder, then such obligation of the
Company shall be reduced to the extent such assets are utilized to meet its
obligations hereunder.

ARTICLE IV - Death Benefits

Section 4.01. In the event that a Participant dies prior to his or her Benefit
Commencement Date, the Participant’s Account shall accrue earnings or losses
thereafter in accordance with Section 3.03 until such time as the Account is
distributed. The beneficiary of such Participant shall receive as a death
benefit a single sum equal to the entire value of the Account in January of the
year immediately following the Participant’s death.

Section 4.02. In the event that a Participant dies after his or her Benefit
Commencement Date, the beneficiary of such Participant shall receive as a death
benefit a single sum equal to the entire value of the Account within 60 days
following the Participant’s death.

 

5



--------------------------------------------------------------------------------

ARTICLE V - Payment of Benefits

Section 5.01. A Participant shall be paid the value of his or her Account (or
portion thereof) beginning within 60 days after the Benefit Commencement Date in
a single sum or in periodic installment payments payable annually for ten years
as irrevocably elected by the Participant.

If the Participant has elected to receive his or her Account in annual
installments, the first annual installment shall become payable on the Benefit
Commencement Date, and all subsequent installment payments shall be made each
year on the anniversary of the first payment made under this Section 5.01. The
Participant’s Account will continue to be credited with earnings or losses
calculated in accordance with his or her elections. Each annual payment shall be
calculated by dividing the remaining value of the Account (or portion thereof)
by the number of remaining annual installment payments to be made to the
Participant.

Section 5.02. A Participant’s death benefit shall be payable to the
Participant’s beneficiary as set forth in Article IV.

Section 5.03. If a Participant or beneficiary entitled to receive any benefits
hereunder is a minor or is determined to be legally incapable of giving valid
receipt and discharge for such benefits, benefits will be paid to such person as
the Committee may designate for the benefit of such Participant or beneficiary.
Such payments shall be considered a payment to such Participant or beneficiary
and shall, to the extent made, be deemed a complete discharge of any liability
for such payments under the Plan.

Section 5.04. The Committee shall make all reasonable attempts to determine the
identity and/or whereabouts of a Participant or a Participant’s beneficiary
entitled to benefits under the Plan, including the mailing by certified mail of
a notice to the last known address shown on the Company’s or the Committee’s
records. If the Committee is unable to locate such a person entitled to benefits
hereunder, or if there has been no claim made for such benefits, the Company
shall continue to hold the benefit due such person, subject to any applicable
state escheat laws.

Section 5.05. In the event of the Participant’s separation from service as a
member of the Board on account of Disability prior to his or her selected
Benefit Commencement Date, the Participant’s Benefit Commencement Date shall be
adjusted to the January following the Participant’s separation from service.

In the event of the Participant’s separation from service as a member of the
Board prior to his or her selected Benefit Commencement Date other than on
account of death or Disability, the Participant’s Benefit Commencement Date
shall be adjusted to the January following the Participant’s separation from
service.

In either case, the Participant’s Account shall be paid in the manner prescribed
on the Participant’s election form, except with regard to the Participant’s
originally selected Benefit Commencement Date.

Notwithstanding the foregoing, if a Participant made a re-deferral election
under Section 2.06 after December 31, 2008 with respect to amounts deferred
after 2004, the Participant’s Account attributable to such re-deferred amounts
may not be distributed until the Benefit Commencement Date designated in the
re-deferral election, except in the event of the Participant’s Disability or
death or as otherwise permitted by section 409A.

 

6



--------------------------------------------------------------------------------

Section 5.06. For amounts deferred in 2004 or earlier, a Participant may elect
at any time to be paid an amount equal to the entire amount that the Participant
currently has in his or her Account, less ten percent, and subject to
Section 3.05, in which case the Participant shall be paid such amount as soon as
practicable and the Participant shall no longer have any right to participate in
the Plan for subsequent Plan Years (which means that the Participant may not
make any deferral elections or re-deferral elections under the Plan after the
date of the withdrawal). (For the avoidance of doubt, an amount deferred in 2004
or earlier and any earnings thereon shall always be deemed to be “an amount
deferred in 2004 or earlier” for the purposes of this section regardless of how
many times or when such amount was re-deferred as long as such amount was
re-deferred in accordance with the terms of the Plan in existence on October 3,
2004.)

Section 5.07. For amounts deferred after 2004, a Participant may elect to be
paid all or any part of such amounts plus earnings thereon in the event such
funds are needed in connection with an “unforseeable emergency” (as determined
by the Committee in accordance with applicable law). For purposes of this
Section 5.07, an “unforeseeable emergency” is a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary, or the Participant’s
dependent (as defined in section 152 of the Code, without regard to sections
152(b)(1), (b)(2), and (d)(1)(B)), loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Unforeseeable emergency shall be administered in accordance
with section 409A of the Code.

Section 5.08. Any claim by a Participant or a beneficiary (hereafter the
“Claimant”) for benefits shall be submitted in writing to the Committee.

(a) The Committee shall be responsible for deciding whether such claim is
payable, or the claimed relief otherwise is allowable, under the provisions and
rules of the Plan (a “Covered Claim”). The Committee otherwise shall be
responsible for providing a full review of the Committee’s decision with regard
to any claim, upon a written request.

(b) Each Claimant or other interested person shall file with the Committee such
pertinent information as the Committee may specify, and in such manner and form
as the Committee may specify; and such person shall not have any rights or be
entitled to any benefits, or further benefits, hereunder, as the case may be,
unless the required information is filed by the Claimant or on behalf of the
Claimant. Each Claimant shall supply, at such times and in such manner as may be
required, written proof that the benefit is covered under the Plan. If it is
determined that a Claimant has not incurred a Covered Claim or if the Claimant
shall fail to furnish such proof as is requested, no benefits, or no further
benefits, hereunder, as the case may be, shall be payable to such Claimant.

 

7



--------------------------------------------------------------------------------

(c) Notice of any decision by the Committee with respect to a claim generally
shall be furnished to the Claimant within 90 days following the receipt of the
claim by the Committee (or within 90 days following the expiration of the
initial 90 day period in any case where there are special circumstances
requiring extension of time for processing the claim). If special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished by the Committee to the Claimant.

(d) Commencement of benefit payments shall constitute notice of approval of a
claim to the extent of the amount of the approved benefit. If such claim shall
be wholly or partially denied, such notice shall be in writing. If the Committee
fails to notify the Claimant of the decision regarding their claim in accordance
with this section, the claim shall be “deemed” denied, and the Claimant then
shall be permitted to proceed with the claims review procedure provided for
herein.

(e) Within 60 days following receipt by the Claimant of notice of the claim
denial, or within 60 days following the date of a deemed denial, the Claimant
may appeal denial of the claim by filing a written application for review with
the Committee. Following such request for review, the Committee shall fully
review the decision denying the claim. The decision of the Committee then shall
be made within 60 days following receipt by the Committee of a timely request
for review (or within 120 days after such receipt, in a case where there are
special circumstances requiring an extension of time for reviewing such denied
claim). The Committee shall deliver its decision to the Claimant in writing. If
the decision on review is not furnished within the prescribed time, the claim
shall be deemed denied on review.

(f) For all purposes under the Plan, the decision with respect to a claim (if no
review is requested) and the decision with respect to a claims review (if
requested), shall be final, binding and conclusive on all Participants,
beneficiaries and other interested parties, as to all matters relating to the
Plan and Plan benefits. Further, each claims determination under the Plan shall
be made in the absolute and exclusive discretion and authority of the Committee.

ARTICLE VI - Beneficiary Designation

Section 6.01. A Participant may designate a beneficiary and a contingent
beneficiary as part of his or her deferral election. Any beneficiary designation
hereunder shall remain effective until changed or revoked.

Section 6.02. A beneficiary designation may be changed by the Participant at any
time, or from time to time, by filing a new designation in writing with the
Company.

Section 6.03. If the Participant dies without having designated a beneficiary or
if the Participant dies and the beneficiary so named by the Participant has
predeceased the Participant, then the Participant’s estate shall be deemed to be
the beneficiary.

 

8



--------------------------------------------------------------------------------

ARTICLE VII - Administration

Section 7.01. The books and records to be maintained for the purpose of the Plan
shall be maintained by the officers and employees of the Company at its expense
and subject to the supervision and control of the Committee. The Company shall
pay all expenses of administering the Plan either from funds set aside or
earmarked under the Plan or from other funds.

Section 7.02. To the extent permitted by law, the right of any Participant or
any beneficiary in any benefit or to any payment hereunder shall not be subject
in any manner to attachment or other legal process for the debts of such
Participant or beneficiary; and any such benefit or payment shall not be subject
to anticipation, alienation, sale, transfer, assignment or encumbrance.

Section 7.03. No member of the Board or of the Committee and no officer or
employee of the Company shall be liable to any person for any action taken or
omitted in connection with the administration of this Plan unless attributable
to their own fraud or willful misconduct; nor shall the Company be liable to any
person for any such action unless attributable to fraud or willful misconduct on
the part of a director, officer or employee of the Company.

Section 7.04. The Committee shall be the agent for service of process on the
Plan.

Section 7.05. Benefit payments hereunder shall be subject to withholding, to the
extent required (as determined by the Company) by applicable tax or other laws.

Section 7.06. The Plan shall be binding upon and inure to the benefit of the
Company, its successors and assigns, and the Participant and their heirs,
executors, administrators and legal representatives.

Section 7.07. If any provision of this Plan is held invalid or unenforceable to
the extent necessary to effectuate the purposes of this Plan, its invalidity or
unenforceability shall not affect any other provisions of the Plan and the Plan
shall be construed and enforced as if such provisions had not been included
therein.

Section 7.08. The Plan is intended to comply with the requirements of section
409A of the Code, and shall in all respects be administered in accordance with
section 409A. Notwithstanding anything in the Plan to the contrary,
distributions may only be made under the Plan upon an event and in a manner
permitted by section 409A of the Code, and all payments to be made upon
separation from service under this Plan may only be made upon a “separation from
service” under section 409A of the Code. If any Participant is a “specified
employee” under section 409A of the Code (as determined by the Committee) and if
the Participant’s distribution under the Plan is to commence, or be paid upon,
separation from service, payment of the distribution shall be delayed for a
period of six months after the Participant’s separation date, if required
pursuant to section 409A of the Code. If payment is delayed, the accumulated
postponed amount shall be paid within 10 days after the end of the six-month
period following the date on which the Participant separates from service. If
the Participant dies during the six-month period, the accumulated postponed
amount shall be paid as described in Section 4.02.

 

9



--------------------------------------------------------------------------------

ARTICLE VIII - Amendment or Termination of Plan

Section 8.01. The Board may terminate the Plan or amend the Plan in whole or in
part, effective as of any date specified. Notwithstanding the foregoing, in the
event of a “Change in Control” of the Company, as such term is defined in the
Company’s Equity Compensation Plan, the Plan may not be amended in any manner
whatsoever that would diminish the value of a Participant’s interest in or
ultimate benefits under the Plan or accelerate any payment to a Participant.

ARTICLE IX - Deferral of Deferred Stock Units

Section 9.01. Each Director may elect to defer the payment date of any deferred
stock units (“DSUs”) that were granted by the Company in consideration for the
Director’s service as a director and that are payable upon his or her departure
from the Company’s Board. Such deferral of DSUs: (i) must be made in writing at
least one year before a Director’s departure from the Company’s Board and
(ii) shall be for a specified period of years after the date of such departure.

All deferral elections with respect to DSUs shall be made in accordance with
section 409A of the Code. Deferral elections after December 31, 2008 that are
made in accordance with the “subsequent election” rules of section 409A shall be
made as follows: (i) the election must be made at least 12 full months before
distribution would otherwise be made, (ii) the deferral must be for at least
five years from the original distribution date, and (iii) the deferral election
must not take effect until 12 months after the date on which the deferral
election is made.

All deferred DSUs shall be paid in a lump sum payment at the specified
distribution date. Deferred DSUs shall be paid in shares of Company stock
pursuant to the terms of the Company’s equity compensation plan pursuant to
which they were granted, and deferred DSUs shall in all respects be subject to
the terms of such plan (including plan provisions with respect to adjustments in
the event of changes in corporate capitalization).

 

10